Exhibit 10.1

CONTRIBUTION AND PURCHASE AGREEMENT

THIS CONTRIBUTION AND PURCHASE AGREEMENT (this “Agreement”) is entered into as
of August     , 2006, by and between Earth Ethanol, Inc., a Delaware corporation
(“EE”), HPS Development, L.L.C., a Louisiana limited liability company (“HPS”),
and South Louisiana Ethanol, L.L.C., a Louisiana limited liability company
(“SLE”).  EE, HPS and SLE are referred to collectively herein as the “Parties.”

RECITALS

A.    On June 15, 2006, HPS formed SLE by filing the Articles of Organization
attached hereto as Exhibit A with the Secretary of State of the State of
Louisiana.

B.    HPS desires to contribute to SLE certain assets comprising approximately
50 acres of immovable property located in Myrtle Grove, Plaquemines Parish,
Louisiana, together with the assets comprising the currently defunct ethanol
plant formerly owned by the Mississippi River Alcohol Company (collectively
referred to as the “Assets”)in return for the issuance to HPS of 810 units of
SLE.

C.    EE desires to purchase from HPS three hundred ten (310) of the units
issued to HPS by SLE in return for the consideration described in this
Agreement.

D.    EE desires to simultaneously contribute $40 million to SLE in exchange for
an additional one hundred ninety (190) units to bring its total interest in SLE
to fifty percent (50%), pursuant to terms and conditions set forth in this
Agreement.

E.     SLE shall exercise commercially reasonable diligence in seeking financing
up to $80 million, pursuant to commercially reasonable terms and condition (the
Morgan Keegan Financing), said financing anticipated to be placed by Morgan,
Keegan & Company (Morgan Keegan) with third party lenders (the Morgan Keegan
Finance Lenders), the purpose of said financing to be as follows:  (1) to fund
up to $40 million in constructing a new ethanol plant with salvage components
from the Plant and (2) to fund up to $5 million for capitalized interest,
closing costs, and other miscellaneous reserve items required by Morgan Keegan;
and (3) to loan to EE the balance of the proceeds received from the Morgan
Keegan Financing in an amount not to exceed $35 million.

TERMS AND PROVISIONS

In consideration of the premises and the mutual promises herein made, and in
consideration of the representations, warranties, and covenants herein
contained, the Parties agree as follows.

1


--------------------------------------------------------------------------------




1.                                  Contribution of Assets; Issuance of Units.

a.               Contribution of Assets.  Upon and subject to the terms and
conditions of this Agreement, at the Contribution Closing (as defined below),
HPS shall contribute to SLE the assets described on Exhibit B (the “Assets”).

b.              Issuance of Units.  In return for the contribution of the Assets
to SLE by HPS, SLE shall issue, transfer and assign to HPS (i) six (6) of SLE’s
Class A Voting Units (“Class A Units”) and (ii) eight hundred and four (804) of
SLE’s Class B Non-Voting Units (“Class B Units”).

c.               Bill of Sale; Act of Sale.  At the Contribution Closing, HPS
shall execute and deliver to SLE (i) an Act of Transfer of Immovable Property as
Capital Contribution in the form attached hereto as Exhibit C (the “Act of
Transfer of Immovable Property Agreement”), under the terms of which HPS shall
sell, grant, convey, assign, transfer and deliver the Plant to SLE, (ii) an Act
of Transfer of Movable Property as Capital Contribution in the form attached
hereto as Exhibit D (the “Act of Transfer of Movable Property Agreement”); and
(iii) such other bills of sale, deeds, instruments of assignment and other
appropriate documents as may be reasonably requested by SLE or EE in order to
carry out the intentions and purposes hereof.

d.              Assignments; Further Assurances.  Nothing in this Agreement
shall be construed as an attempt or agreement to assign any contract, agreement,
license, lease, sales order, purchase order or other commitment that is
nonassignable without the consent of the other party or parties thereto unless
such consent shall have been given.

2.                                  Purchase of Units from HPS.

a.               Basic Transaction.  Upon and subject to the terms and
conditions of this Agreement, at the Purchase Closing (as defined below), EE
shall purchase from HPS, and HPS shall sell to EE, for the consideration
specified in Section 2(b), (i) three (3) Class A Units and (ii) three hundred
seven (307) Class B Units (collectively, the “Purchased Units”).

b.              Purchase Price.  In consideration for the Purchased Units to be
purchased pursuant to Section 2(a), EE agrees to pay to HPS the aggregate sum of
$50,000,000.00 (the “Cash Consideration”) and an aggregate of 5,829,005 shares
of Earth Biofuels, Inc. common stock, par value $0.001 per share (the “Stock
Consideration” and, together with the Cash Consideration, the “Purchase
Price”).  The Purchase Price has been, and shall be, paid as follows:

i.                  Prior to the date hereof, pursuant to various prior letters
of intent and agreements,

2


--------------------------------------------------------------------------------




           EE has paid to HPS the aggregate sum of Twenty Two Million Dollars
($22,000,000), receipt of which is acknowledged by HPS

ii.               Five Million Dollars ($5,000,000) shall be due by EE to HPS on
or before August 31, 2006;

iii.            Four Million Dollars ($4,000,000) shall be due by EE to HPS on
or before September 15, 2006;

iv.           Four Million Dollars ($4,000,000) shall be due by EE to HPS on or
before September 30, 2006;

v.              On October 31, 2006, EE shall disburse to HPS, by wire transfer,
the aggregate sum of $15,000,000, said payment to be subject to escrow unless
the parties otherwise agree pursuant to Section (9)(j)(iv), below ;

(1)          Should the above payment be subject to escrow,  EE shall deposit
the aggregate sum of $7,500,000 (the “Cost Warranty Escrow Fund”) with an escrow
agent acceptable to EE and HPS (the “Escrow Agent”) to be held and disposed of
pursuant to the Escrow Agreement attached hereto as Exhibit E (the “Escrow
Agreement”);

(2)          Should the above payment be subject to escrow, EE shall deposit the
aggregate sum of $7,500,000 (the “Performance Warranty Escrow Fund” and,
together with the Cost Warranty Escrow Fund, the “Escrow Fund”) with the Escrow
Agent to be held and disposed of pursuant to the Escrow Agreement; and

vi.           At the Purchase Closing, EE shall deliver to HPS one or more stock
certificates representing the Stock Consideration.

vii.        The Purchase Closing shall be the earlier of December 4, 2006 or the
closing of the Morgan Keegan Financing.

viii.     Performance Bonus.  As additional consideration (the Additional
Consideration) for the Purchased Units, for a period not to exceed 3 years from
the Purchase Closing, EE shall pay to HPS the following additional shares of
Earth Biofuels, Inc. if the Plant is able to achieve increased production levels
within certain cost parameters, said Additional Consideration to be based on the
following performance and cost levels:

3


--------------------------------------------------------------------------------




 

Annual Production Rates
Equals or Exceeds:

 

Total Cumulative Costs to
Achieve Production Rates
Does Not Exceed:

 

Additional Cumulative
Shares of Earth Biofuels,
Inc. to HPS

80 Million Gallons

 

$50 Million

 

150,000

90 Million Gallons

 

$55 Million

 

300,000

100 Million Gallons

 

$60 Million

 

450,000

110 Million Gallons

 

$65 Million

 

600,000

120 Million Gallons

 

$70 Million

 

750,000

130 Million Gallons

 

$75 Million

 

900,000

140 Million Gallons

 

$80 Million

 

1,050,000

150 Million Gallons

 

$85 Million

 

1,200,000

 

3.                                  Purchase of Units from SLE.

a.               At the Purchase Closing, EE shall purchase from SLE, and SLE
shall issue to EE, One Hundred Ninety (190) Class B Units (the “Issued Units”). 
The purchase price for the Issued Units shall be the sum of Forty Million
Dollars ($40,000,000) (the “Base Consideration).  As payment of the Base
Consideration, EE shall deliver to SLE a Promissory Note (Purchase Note),  Loan
Agreement and Security Interest in the form as set forth in Exhibit F.  The
Purchase Note shall be made payable to the order of SLE in the principal amount
of the Base Consideration,  bearing interest in an amount sufficient to pay
interest due by SLE on the Morgan Keegan Financing.  SLE shall maintain a first
security interest in the Issued and Purchased Units as collateral for the
Purchase Note.

4.                                  Morgan Keegan Financing and Repayment of
Notes.

a.               HPS and EE agree that SLE shall exercise commercially
reasonable diligence in seeking and securing the Morgan Keegan Financing of up
to Eighty Million Dollars ($80,000,000.00) in the name of SLE , of which up to
Five Million Dollars ($5,000,000) will constitute reserves (as required by the
Morgan Keegan Finance Lenders), and funds for capitalized interest and closing
costs.  The Plant shall be used as collateral to secure the Morgan Keegan
Financing.  The purpose of the Morgan Keegan Financing is to (1) fund the
construction of the Plant (the Construction Expenses)(up to $40 million) to
produce not less than 60 million gallons of ethanol, on average, per year; (2)
to use an amount not to exceed $5 million for capitalized interest, closing
costs, and other miscellaneous reserve items required by the Morgan

4


--------------------------------------------------------------------------------




        Keegan Finance Lenders,  and (3) to loan to EE the balance of the
proceeds received from the Morgan Keegan Financing in an amount not to exceed
$35 million.  The loan to EE of the balance of the proceeds received from the
Morgan Keegan Financing will be evidenced by a Promissory Note (the EE Note) and
a Loan Agreement and Security Interest in the form as set forth in Exhibit G. 
To the extent the total Construction Expenses are less than $40 million, then
the excess of $40 million over the actual Construction Expenses shall be used by
SLE to improve the efficiency and/or capacity of the Plant or as otherwise
agreed by HPS and EE.  EE agrees that it shall be responsible in procuring the
Morgan Keegan Financing and complying with all due diligence requirements
imposed by the Morgan Keegan Finance Lenders (or other third party lender), 
provided that HPS shall not be required to expend any additional sums or incur
any additional liability (whether direct or contingent), except as set forth in
this and other ancillary Agreements. Neither HPS nor EE shall be required to
guarantee the Morgan Keegan Financing (or any other current or future
indebtedness of SLE).  It is the intent of the Parties that the Purchase Note
and the EE Note and their terms and conditions will be as follows:

i.                  The payment provisions of the Purchase Note and the EE Note
will be structured so as to mirror the payment provisions of the Morgan Keegan
Financing, subject to the exception set forth in 4(a)(ii), below.

ii.               EE agrees to make accelerated payments on the Purchase Note
and the EE Note equal to 75% of EE’s share of quarterly Distributable Income
from SLE. “Distributable Income” shall mean all distributions required to be
made to the members of SLE pursuant to Section 4.02 of the Operating Agreement
of SLE.  Said accelerated payments will be applied pro-rata to the Purchase Note
and the EE Note.   Example: Distributable Income of SLE is $24 million for the
quarter.  The Purchase Note and EE Note payment due by EE to HPS shall total $9
million (75% of $12 million), $4.5 million to be applied to the EE Note and $4.5
Million to be applied to the Purchase Note; provided, however that in no event
shall the Purchase Note and EE Note Payment be less than the amount due pursuant
to the Morgan Keegan Financing.  All payments made by EE on the Purchase Note
and the EE Note, including payments made via the offset mechanism set forth in
Section 4(a)(iii) below, shall be applied by SLE to the Morgan Keegan Financing.

iii.            SLE shall offset any installment due by EE under the Purchase
Note and the EE Note by any Distributable Income otherwise distributable to EE
pursuant to Section 4.02 of the Operating Agreement.  For purposes of financial
and tax accounting, any such offset shall be deemed to be a distribution from
SLE to EE, followed by an immediate payment by EE to SLE on the Purchase Note
and the EE Note.

5


--------------------------------------------------------------------------------




 

iv.           The Construction Expenses shall not include:

(1)          interest or other expenses related to the Morgan Keegan Financing;

(2)          Compensation for services rendered by any of the individual members
of HPS;

(3)          Compensation for services rendered by Howard Wheeler; and

(4)          Compensation for services rendered designated representative(s) of
EE.

v.              Payment of the Purchase Note and EE Note shall be an absolute
obligation of EE and shall be payable in a minimum amount necessary to pay the
Morgan Keegan Financing.  The parties acknowledge that EE’s obligation to make
accelerated payments is solely based on the Distributable Income of SLE.   The
parties agree that to the extent available, and to the extent allowed by Morgan
Keegan Finance Lenders, the $5 million reserve may be used to pay minimum
amounts on the Morgan Keegan Financing, and EE’s obligation under the Purchase
Note and EE Note will be deemed satisfied to the extent of such payments.

b.              Obligation of EE To Obtain Morgan Keegan Financing.  SLE shall
be primarily responsible for obtaining the Morgan Keegan Financing in the
minimum amount of $40 million on or before December 4, 2006.  As provided in
section 4(a), each of HPS and EE agrees that it shall use its best efforts to
assist SLE in procuring the Morgan Keegan Financing.  In the event that SLE is
unable to obtain the Morgan Keegan Financing in the minimum amount of $40
million by that date, this Agreement shall terminate and the terms and
conditions of Section 12 below shall apply.  Notwithstanding the foregoing, the
parties agree that EE may obtain bridge loan financing prior to obtaining the
Morgan Keegan Financing, which shall extend the time frame within which to
obtain the Morgan Keegan Financing.  EE acknowledges and agrees that full
disclosure will be made to Morgan Keegan and the Morgan Keegan Finance Lenders
of the uses of Morgan Keegan Financing, and that HPS shall be fully released
from any obligation to the Morgan Keegan Finance Lenders to return all or part
of the Purchase Price paid to HPS as set forth in Section 2.

5.                                  Advances by HPS to SLE.  EE acknowledges and
agrees that HPS has advanced $5 million to SLE (for the purpose of preliminary
construction expenses and paying deposits on necessary equipment) as of the date
of this Agreement and may advance additional funds to SLE on or before the
Purchase Closing (the HPS Advances), with the HPS Advances to constitute
permitted liabilities of SLE.  The HPS Advances shall bear simple interest at
10% (said interest to be charged to EE) and shall be repaid to HPS upon closing
of the Morgan Keegan Financing from the Morgan Keegan Financing proceeds.  To
the

6


--------------------------------------------------------------------------------




                                           extent that advances by HPS are
required after October 31, 2006, and if an escrow has been established pursuant
to Section 2(b)(v), EE and HPS agree that funds will be released to SLE from the
Cost Warranty Escrow Fund and/or the Performance Warranty Escrow Fund on an as
needed basis so as not to delay the Construction of the Plant.  The parties
further agree that they will work in good faith to allocate all such expenses to
Construction Expenses, joint SLE expenses, and expenses to be borne solely
either by EE or HPS.

6.                                  Operating Capital Line, Sharing of Costs of
Capital Expenditures for Expansion and Improvements.   EE shall use its best
efforts to procure an SLE line of credit, secured by SLE collateral acceptable
to lender, or other such similar credit facility to fund the initial working
capital requirements of SLE.  HPS agrees to cooperate with EE in seeking such
credit facility on behalf of SLE, provided that unless otherwise agreed, no
party shall be obligated to guarantee any such credit facility.  To the extent
SLE makes any capital expenditures beyond the Maximum Cost (as defined in
Section 9(j)(ii) that materially increase production beyond the Minimum Rate (as
defined in Section 9(j)(i), EE will contribute 60% of the first $20 million of
such capital expenditures to SLE and HPS will contribute 40% to SLE.   Capital
Expenditures above $20 million will be borne pursuant to the parties ownership
interest in SLE (50/50).  Capital Accounts will be maintained in equal
proportions.

7.                                  The Closings.  The closing of the
transactions contemplated by Section 1 of this Agreement (the “Contribution
Closing”) and the closing of the transactions contemplated by Section 2 of this
Agreement (the “Purchase Closing”)  shall take place on or before December 4,
2006, at such location, date and time as is acceptable to the parties.  Should
the Morgan Keegan Financing closing occur before December 1, 2006, the closings
shall take place within three business days of the Morgan Keegan Closing. 
Should the Contribution Closing occur simultaneously with the Purchase Closing,
the Purchase Closing shall be deemed to occur immediately after the completion
of the Contribution Closing.

8.                                  Representations and Warranties of EE.  EE
represents and warrants to HPS that the statements contained in this Section 8
are correct and complete as of the date hereof and will be correct and complete
as of the Closing Date:

a.               Organization.  EE is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Delaware.

b.              Authorization.  EE has full power and authority to execute and
deliver this Agreement and to perform its obligations hereunder, and this
Agreement constitutes the valid and legally binding obligation of EE,
enforceable in accordance with its terms.  EE does not need to give any notice
to, make any filing with, or obtain any authorization, consent, or approval of
any government or governmental agency in order to

7


--------------------------------------------------------------------------------




           consummate the transactions contemplated by this Agreement.

c.               Non-contravention.  Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
violate any statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge, or other restriction of any government, governmental agency, or
court to which EE is subject or any governing, constituent or organizational
document to which it is subject.

d.              Brokers’ Fees.  EE has not incurred and will not incur, directly
or indirectly, any liability for brokerage or finders’ fees or agents’
commission or any similar charges in connection with this Agreement or any
transaction contemplated hereby.

9.                              Representations and Warranties of HPS.  HPS
represents and warrants to EE that the statements contained in this Section 9
are correct and complete as of the date hereof and will be correct and complete
as of the Closing Date.

a.         Organization.  HPS is a limited liability company duly organized,
validly existing, and in good standing under the laws of the State of Louisiana.

b.              Authorization.  HPS has full power and authority to execute and
deliver this Agreement and to perform its obligations hereunder, and this
Agreement constitutes the valid and legally binding obligation of HPS,
enforceable in accordance with its terms.  HPS does not need to give any notice
to, make any filing with, or obtain any authorization, consent, or approval of
any government or governmental agency in order to consummate the transactions
contemplated by this Agreement.

c.               Non-contravention.  Neither the execution and the delivery of
this Agreement, nor the consummation of the transactions contemplated hereby,
will (i) violate any statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, or other restriction of any government, governmental
agency, or court to which HPS is subject or any governing, constituent or
organizational document to which it is subject, or (ii) conflict with, result in
a breach of, constitute a default under, result in the acceleration of, create
in any party the right to accelerate, terminate, modify, or cancel, or require
any notice or consent under any agreement, contract, lease, license, instrument,
or other arrangement to which HPS is a party or by which it is bound or to which
any of its assets is subject.

d.              Brokers’ Fees.  HPS has not incurred, and will not incur,
directly or indirectly, any liability for brokerage or finders’ fees or agents’
commission or any similar charges in connection with this Agreement or any
transaction contemplated hereby that could become the liability of EE.

8


--------------------------------------------------------------------------------




 

e.               No Liabilities or Obligations of SLE.  No material liability or
obligation has been incurred by SLE or on SLE’s behalf, except for (1) the Firm
Contracts (as defined in Section 10(h) below), (2) the HPS Advances defined in
Section 5, and (3) any other liability attributable to the construction of the
Plant.

f.                 Stock Consideration.

i.            HPS will acquire and hold the shares representing the Stock
Consideration (the “Shares”) for investment purposes, for its account only and
not with a view to, or for resale in connection with, any “distribution” thereof
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”).

ii.         HPS understands that the Shares will not be registered under the
Securities Act by reason of a specific exemption therefrom and that the Shares
must be held indefinitely, unless they are subsequently registered under the
Securities Act or HPS obtains an opinion of counsel, in form and substance
satisfactory to EE and its counsel, that such registration is not required.  HPS
further acknowledges and understands that EE is under no obligation to register
the Shares.

iii.      HPS is aware of Rule 144 by the Securities and Exchange Commission
under the Securities Act, which permits limited public resales of securities
acquired in a non-public offering, subject to the satisfaction of certain
conditions.

iv.     HPS will not sell, transfer or otherwise dispose of the Shares in
violation of the Securities Act, the Securities Exchange Act of 1934, as
amended, or the rules promulgated thereunder, including Rule 144 under the
Securities Act.

v.        HPS has been furnished with, and has had access to, such information
as it considers necessary or appropriate for deciding whether to invest in the
Shares, and HPS has had an opportunity to ask questions of and receive answers
from EE regarding the terms and conditions of the issuance of the Shares.

vi.     Each of HPS and its members is an “accredited investor” (as that term is
defined in Regulation D under the Securities Act).

g.              Title to Assets; No Encumbrances.  HPS has good, valid and, in
the case of real properties, merchantable title to all of the Assets, in each
case free and clear of all options, mortgages, restrictions, liens, charges,
assessments, pledges, security interests, leases, adverse claims, equities,
limitations or other encumbrances (collectively “Encumbrances”), except for any
Encumbrance reflected in Schedule 5(g).

h.              Real Property.

9


--------------------------------------------------------------------------------




 

i.            Schedule 9(h)(i) identifies the real property owned, either in
whole or in part, by HPS and to be transferred to SLE.  Neither SLE nor HPS
lease any property necessary for the operation of the Plant.

ii.         Insurance.  Schedule 9(h)(ii) sets forth the following information
with respect to each insurance policy (including policies providing property,
casualty, liability, and workers’ compensation coverage and bond and surety
arrangements) to which HPS has been a party, a named insured, or otherwise the
beneficiary of coverage at any time within the past 5 years:

iii.      The name, address, and telephone number of the agent;

iv.     The name of the insurer, the name of the policyholder, and the name of
each covered insured;

v.        The policy number and the period of coverage;

vi.     The scope (including an indication of whether the coverage was on a
claims made, occurrence, or other basis) and amount (including a description of
how deductibles and ceilings are calculated and operate) of coverage; and

vii.  A description of any retroactive premium adjustments or other loss-sharing
arrangements.

With respect to each such insurance policy (except for policies HPS has
intentionally cancelled or allowed to expire): (A) the policy is legal, valid,
binding, enforceable, and in full force and effect; (B) the policy will continue
to be legal, valid, binding, enforceable, and in full force and effect on
identical terms following the consummation of the transactions contemplated
hereby; (C) neither HPS nor any other party to the policy is in breach or
default (including with respect to the payment of premiums or the giving of
notices), and no event has occurred that, with notice or the lapse of time,
would constitute such a breach or default, or permit termination, modification,
or acceleration, under the policy; and (D) no party to the policy has repudiated
any provision thereof.

i.                  Litigation.  Schedule 9(i) sets forth each instance in which
HPS (i) is subject to any outstanding injunction, judgment, order, decree,
ruling, or charge or (ii) is a party or is threatened to be made a party to any
action, suit, proceeding, hearing, or investigation of, in, or before any court
or quasi-judicial or administrative agency of any federal, state, local, or
foreign jurisdiction or before any arbitrator.  None of the actions, suits,
proceedings, hearings, and investigations set forth in Schedule 9(i) could
result in any adverse change in the business, financial condition, operations,
results of operations, or future prospects of HPS.

 

10


--------------------------------------------------------------------------------


 

j.                  Limited Warranties.

i.                        Performance Warranty.  The Assets include salvage
components of a closed fuel ethanol distillery built by SPECHUM in 1988 that is
located adjacent to the Mississippi River near New Orleans, Louisiana and that
is described in further detail on Exhibit B (the “Assets”).  The Parties intend
to construct the Plant (the “Construction “) to an annualized rate of production
of 60,000,000 gallons per year (the “Minimum Rate”).  The Construction shall be
deemed complete on the date on which the EPC Contract and all Construction is
accepted and released by SLE (the “Construction Completion Date”).  The actual
rate of production (“Rate”) shall be determined in the same manner as set forth
in the EPC Contract.  HPS warrants that the Plant will produce the Minimum
Rate.  Should the Rate exceed the Minimum Rate, EE shall immediately consent to
the release of the funds held in escrow by the Escrow Agent.  To the extent that
the Rate is less than the Minimum Rate, the Purchase Price for the Units
purchased by EE from HPS shall be reduced $1.00 for every gallon the Rate is
less than the Minimum Rate, said reduction not to exceed $7.5 million, and EE
shall immediately consent to the release of the funds held in escrow, reduced by
the applicable amount.   The reduction in the Purchase Price under this Section
9(j)(i) shall be allocated between the Cash Consideration and the Stock
Consideration on a pro-rata basis (assuming the Shares are valued at $2.31 per
share).

ii.                     Construction Expenses.  The expenses necessary to cause
the Plant to produce marketable ethanol at the Minimum Rate will not exceed
$40,000,000 (the “Maximum Cost”).  To the extent that the Construction Expenses
exceed the Maximum Cost, the Purchase Price for the Units of SLE purchased from
HPS shall be reduced dollar for dollar, said reduction not to exceed $7.5
million.  Should the Construction Expenses be $40 million or less, EE shall
immediately consent to a release of the funds held in escrow by the Escrow
Agent.  Should the Construction Expenses be more than $40 million, but less than
$47.5 million, EE shall immediately consent to a release of the funds held in
escrow by the Escrow Agent, reduced by the applicable amount.  To the extent
that HPS obtains an EPC Contract with a turn key price of $40 million or less,
and because of delay that is not the fault of HPS in the start date of the
contract, the turn key price increases, HPS shall be relieved of its limited
warranty under this Section 9(j)(ii).   The reduction in the Purchase Price
under this Section 9(j)(i) shall be allocated between the Cash Consideration and
the Stock Consideration on a pro-rata basis (assuming the Shares are valued at
$2.31 per share).

iii.                  To the extent the purchase price has been reduced by
reason of HPS’s breach of its limited warranties under this Section 9(j), HPS
shall be entitled to reimbursement from SLE to the extent SLE is successful in
(1) bringing a claim

11


--------------------------------------------------------------------------------




                              or action under the Firm Contracts or for breach
of contract; and/or (2) seeking payment due under any Performance Bond supplied
by the Firms or to guaranty the EPC Contract; and/or (3) bringing a claim or
action against any third party who may be at fault in causing HPS’s breach of
its limited warranty obligations under this Section 9(j).

iv.                 If HPS and EE agree to an EPC Contract that provides for a
rate of production in excess of 60 million gallons annually, the Cost and
Performance Warranty shall be eliminated, and no escrow of any amount will be
required.  It is anticipated that the EPC Contract will be agreed upon before
the Purchase Closing.

k.               Organization of SLE.  SLE is a limited liability company duly
organized, validly existing, and in good standing under the laws of the State of
Louisiana.

l.                  Authorization of SLE.  SLE has full power and authority to
execute and deliver this Agreement and to perform its obligations hereunder, and
this Agreement constitutes the valid and legally binding obligation of SLE,
enforceable in accordance with its terms.  SLE does not need to give any notice
to, make any filing with, or obtain any authorization, consent, or approval of
any government or governmental agency in order to consummate the transactions
contemplated by this Agreement.

m.            Non-contravention of SLE.  Neither the execution and the delivery
of this Agreement, nor the consummation of the transactions contemplated hereby,
will (i) violate any statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, or other restriction of any government, governmental
agency, or court to which SLE is subject or any governing, constituent or
organizational document to which it is subject, or (ii) conflict with, result in
a breach of, constitute a default under, result in the acceleration of, create
in any party the right to accelerate, terminate, modify, or cancel, or require
any notice or consent under any agreement, contract, lease, license, instrument,
or other arrangement to which SLE is a party or by which it is bound or to which
any of its assets is subject.

n.              Legal Compliance of SLE.  SLE has complied with all applicable
laws (including rules, regulations, codes, plans, injunctions, judgments,
orders, decrees, rulings, and charges thereunder) of federal, state, local, and
foreign governments (and all agencies thereof), and no action, suit, proceeding,
hearing, investigation, charge, complaint, claim, demand, or notice has been
filed or commenced against any of them alleging any failure so to comply.

o.              SLE Litigation.  Schedule 9(o) sets forth each instance in which
SLE (i) is subject to any outstanding injunction, judgment, order, decree,
ruling, or charge or (ii) is a party or is threatened to be made a party to any
action, suit, proceeding, hearing, or investigation of, in, or before any court
or quasi-judicial or administrative agency of

12


--------------------------------------------------------------------------------




                        any federal, state, local, or foreign jurisdiction or
before any arbitrator.  None of the actions, suits, proceedings, hearings, and
investigations set forth in Schedule 9(o) could result in any adverse change in
the business, financial condition, operations, results of operations, or future
prospects of SLE.

p.              Representations Complete.  None of the representations or
warranties made herein by HPS, nor any statement made in any schedule or
certificate furnished by HPS pursuant to this Agreement, contains or will
contain on the Closing Date, any untrue statement of a material fact, or omits
or will omit on the Closing Date to state any material fact necessary in order
to make the statements contained herein or therein, in the light of the
circumstances under which they were made, not misleading.

q.              No Further Representations.  EE acknowledges that (1) neither
SLE or HPS has ever operated the Assets as an ethanol plant or in any other
capacity, (2)  the Assets do not comprise an operating business or other going
concern; and (3) the Assets are in substantial need of further work and
modification in order to be placed into service.   As such, EE or their
representatives have fully examined and inspected, or will be given the
opportunity to fully examine and inspect,  the Assets which comprise the ethanol
facility, including, but not limited to, the environmental condition of the
Assets, and that upon acceptance of the Assets, the contribution of the Assets
to SLE and the acquisition of the Units of SLE by EE will be acceptable to EE
“AS IS”, with no warranty whatever given as to the condition of the Assets
except the warranty of title, and that Buyer is not relying upon any
representation, statements or warranties that have at any time been made by HPS
or SLE, or their respective employees, agents, attorneys, or officers as to the
physical condition or state of repair of the premises in any respect, except as
specifically provided in this Agreement.

Furthermore, EE has performed its independent investigation of the projected
financial performance of SLE and the Plant and is entering into the acquisitions
and transactions described herein as a result of its own independent
investigations, and no warranty is made as the value of the SLE Units and the
future profitability of the Plant and SLE.  Other than the representations and
warranties set forth in this Agreement, no other representations or warranties
are made in connection with the acquisitions and transactions contemplated
herein.

10.                                 Other Covenants and Agreements.  The Parties
agree as follows.

a.               Confidentiality.  Each of the Parties hereby agrees to keep
confidential such information or knowledge obtained pursuant to the negotiation
and execution of this Agreement or the transactions contemplated hereby
(“Confidential Information”).  The receiving Party may disclose Confidential
Information to the extent such disclosure is required by applicable law or
government regulation, or by order of court or government agency with subpoena
powers, provided that such receiving Party shall give the disclosing Party prior
notice of such requirement to disclose and a

13


--------------------------------------------------------------------------------




                        reasonable opportunity to object or take other available
action, including the seeking of a protective order.  The receiving Party shall
cooperate with the reasonable requests of the disclosing Party in connection
with any such objection, action or protective order.

b.              Public Disclosure.  Unless otherwise required by law, the
Parties agree that they shall not make any public disclosure, by means of the
issuance of any reports, statements, releases or other public disclosure, or any
other third party public disclosure, relating to the terms and conditions of
this Agreement and the transactions contemplated hereby, except for (i) after
the Closings, an announcement by EE that the Parties have effected the
transactions contemplated herein, (ii) such disclosures as may be required by
applicable law and public listing and disclosure requirements, and (iii) such
other disclosures as the Parties shall mutually agree.

c.               Further Assurances.  Each of the Parties shall use all
commercially reasonable efforts to effectuate the transactions contemplated
hereby.  Each Party hereto, at the request of another Party hereto, shall
execute and deliver such other instruments and do and perform such other acts
and things as may be necessary or desirable for effecting completely the
consummation of this Agreement and the transactions contemplated hereby.

d.              Notification of Certain Matters.  HPS shall give prompt notice
to EE, and EE shall give prompt notice to HPS, of (i) the occurrence, or failure
to occur, of any event which occurrence or failure would be likely to cause any
representation or warranty of such Party contained herein to be untrue or
inaccurate in any material respect at any time from the date hereof to the
Closing Date; and (ii) any material failure of HPS or of EE, as the case may be,
or of any officer, director, manager, employee or agent thereof, to comply with
or satisfy any covenant, condition or agreement to be complied with or satisfied
by it hereunder.

e.               Best Efforts.  Each of EE and HPS agrees to use its best
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, all things reasonably necessary, proper or advisable to consummate the
transactions contemplated hereby.

f.                 Limitation of Liability.  Notwithstanding any other provision
hereof, no stockholder, officer, director, employee, agent, attorney, affiliate,
servant, successor, assign or representative of EE,  HPS or SLE, or any
affiliate thereof, shall have any personal, partnership, corporate or other
liability or obligation whatsoever in respect of or relating to the covenants,
obligations, indemnities, representations or warranties under this Agreement or
in respect of any certificate or other document delivered with respect hereto,
it being understood that the Parties may look only to the assets and properties
of HPS, EE and/or SLE to enforce such covenants, obligations, indemnities,
representations or warranties under or by reason hereof or in respect of

14


--------------------------------------------------------------------------------




                        any certificate or other document delivered with respect
hereto.

g.              No SLE Contracts.  Except as otherwise allowed by this
Agreement, neither EE nor HPS shall enter into any contract or incur any
liability in the name or on behalf of SLE without the prior written consent of
the other Party.

h.              Engagement.  HPS will engage, on SLE’s behalf, Benchmark Design
USA and EnGlobal Engineering Inc. (the “Firms”) for the Construction,  pursuant
to which the Firms shall deliver an Engineering, Procurement and Construction
Contract (the EPC Contract) regarding the time line and budgetary parameters of
the Construction.   EE will engage Luminate (or another firm acceptable to
Morgan Keegan) (“Luminate”) to deliver a preliminary report (the “Preliminary
Report”) regarding whether the Firm Reports are within the budgetary and time
line parameters agreed upon by EE and HPS for the Construction.  The contracts
regarding the engagements of the Firms and Luminate are referred to herein as
the “Firm Contracts.”  HPS initially shall be responsible for the costs of the
engagements of the Firms but shall be reimbursed from the proceeds of the Morgan
Keegan Financing pursuant to Section 5 above.  EE shall be responsible for the
costs of the engagement of Luminate as part of the Morgan Keegan closing costs. 
HPS will provide EE and Morgan Keegan with full access to the documentation,
communications and other reporting of the Firms, including, but not limited to,
the Firm Reports and the Preliminary Reports.

11.                                 Conditions of Closing.

a.               Conditions of Closing of EE.  The obligation of EE to purchase
and pay for the Units of SLE pursuant to Sections 2 and 3 of this Agreement
shall be subject to and conditioned upon, at the option of EE, the satisfaction
at the Purchase Closing of each of the following conditions:

i.                        HPS shall have executed and delivered to EE the
Operating Agreement of SLE attached hereto as Exhibit H (the “Operating
Agreement”).

ii.                     The Contribution Closing shall have occurred.

iii.                  HPS shall have duly adopted and approved this Agreement
and all transactions contemplated hereby in accordance with the requirements of
Louisiana law and the articles of organization and the operating agreement, each
as amended to the date hereof, of HPS.

iv.                 All representations and warranties of HPS contained herein
shall be true and correct at and as of the Closing Date, and HPS shall have
performed all agreements and covenants and satisfied all conditions on its part
to be performed or satisfied by the Closing Date pursuant to the terms hereof,
and EE shall have received a certificate to both such effects of HPS, signed by
its manager and

15


--------------------------------------------------------------------------------




                              dated the Closing Date.

v.                    HPS shall have delivered to EE a certificate of the
Secretary of State of the State of Louisiana certifying, as of a date reasonably
close to the Closing Date, that HPS has filed all required reports, paid all
required fees and taxes, and is, as of such date, in good standing and
authorized to transact business.

vi.                 HPS shall have obtained all authorizations, consents,
waivers and approvals as may be required in connection with the consummation of
the transactions contemplated by this Agreement.

vii.              HPS shall have delivered to EE a certificate, dated the
Closing Date, of its manager certifying:

(1)         Copies of its articles of organization and operating agreement, each
as amended to date.

(2)         Resolutions of its managers and members approving and adopting this
Agreement and all transactions contemplated hereby and authorizing execution of
this Agreement and the execution, performance and delivery of all agreements,
documents and transactions contemplated hereby; and

(3)         The incumbency of its officers executing this Agreement and all
agreements and documents contemplated hereby.

viii.           All approvals and consents from third parties and governmental
agencies required to consummate the transactions contemplated hereby shall have
been obtained.

ix.                   No suit, action, investigation, inquiry or other
proceeding by any governmental body or other person or legal or administrative
proceeding shall have been instituted or threatened that questions the validity
or legality of the transactions contemplated hereby.

x.                      There shall be no effective injunction, writ,
preliminary restraining order or any order of any nature issued by a court of
competent jurisdiction directing that the transactions provided for herein or
any of them not be consummated as so provided or imposing any conditions on the
consummation of the transactions contemplated hereby, which is unduly burdensome
on EE.

xi.                   The Board of Directors of HPS shall have approved the
transaction.

xii.                HPS shall have executed and delivered such other documents,
instruments and certificates as EE may reasonably request to effect the
transactions contemplated

16


--------------------------------------------------------------------------------




                              hereby.

xiii.             HPS and the Escrow Agent shall have executed and delivered the
Escrow Agreement.

xiv.            HPS shall have assigned the Firm Contracts to SLE.

xv.               SLE shall have obtained title insurance on the real property
included in the Assets in form and substance satisfactory to EE, at EE’s
expense.

xvi.            HPS shall have executed and delivered to SLE and EE the Act of
Transfer of Immovable Property Agreement.

xvii.         HPS shall have executed and delivered to SLE and EE the Act of
Transfer of Movable Property Agreement.

b.              Conditions of Closing of HPS.  The obligation of HPS to
contribute the Assets to SLE pursuant to Section 1 of this Agreement and to sell
the Purchased Units to EE pursuant to Section 2 and the obligation of SLE to
issue additional units pursuant to Section 3 of this Agreement shall be subject
to and conditioned upon, at the option of HPS, the satisfaction at the
Contribution Closing of each of the following conditions:

i.                        EE shall have executed and delivered to HPS the
Operating Agreement.

ii.                     EE shall have duly adopted and approved this Agreement
and all transactions contemplated hereby in accordance with the requirements of
Delaware law and the certificate of incorporation and the bylaws, each as
amended to the date hereof, of EE.

iii.                  All representations and warranties of EE contained herein
shall be true and correct at and as of the Closing Date, and EE shall have
performed all agreements and covenants and satisfied all conditions on its part
to be performed or satisfied by the Closing Date pursuant to the terms hereof,
and HPS shall have received a certificate to both such effects of EE, signed by
its President and dated the Closing Date.

iv.                 EE shall have delivered to HPS a certificate of the
Secretary of State of the State of Delaware certifying, as of a date reasonably
close to the Closing Date, that EE has filed all required reports, paid all
required fees and taxes, and is, as of such date, in good standing and
authorized to transact business.

v.                    EE shall have obtained all authorizations, consents,
waivers and approvals as may be required in connection with the consummation of
the transactions contemplated by this Agreement.

17


--------------------------------------------------------------------------------




 

vi.                 EE shall have delivered to HPS a certificate, dated the
Closing Date, of its Secretary certifying:

(1)         Copies of its certificate of incorporation and bylaws, each as
amended to date.

(2)         Resolutions of its directors approving and adopting this Agreement
and all transactions contemplated hereby and authorizing execution of this
Agreement and the execution, performance and delivery of all agreements,
documents and transactions contemplated hereby; and

(3)         The incumbency of its officers executing this Agreement and all
agreements and documents contemplated hereby.

vii.              All approvals and consents from third parties and governmental
agencies required to consummate the transactions contemplated hereby shall have
been obtained.

viii.           No suit, action, investigation, inquiry or other proceeding by
any governmental body or other person or legal or administrative proceeding
shall have been instituted or threatened that questions the validity or legality
of the transactions contemplated hereby.

ix.                   There shall be no effective injunction, writ, preliminary
restraining order or any order of any nature issued by a court of competent
jurisdiction directing that the transactions provided for herein or any of them
not be consummated as so provided or imposing any conditions on the consummation
of the transactions contemplated hereby, which is unduly burdensome on HPS.

x.                      The Board of Directors of EE shall have approved the
transaction.

xi.                   EE shall have executed and delivered such other documents,
instruments and certificates as HPS may reasonably request to effect the
transactions contemplated hereby.

xii.                EE shall have delivered to HPS one or more stock
certificates representing the Stock Consideration.

xiii.             EE shall have delivered to HPS the Purchase Price, credit to
be given for prior payments.

xiv.            If applicable, EE and the Escrow Agent shall have executed and
delivered the Escrow Agreement.

18


--------------------------------------------------------------------------------




 

xv.               If applicable, EE shall have tendered the Escrow Fund to the
Escrow Agent to hold and dispose of pursuant to the Escrow Agreement.

xvi.            The Morgan Keegan Financing shall have closed.

xvii.         EE shall have delivered to SLE the Purchase Note and the EE Note
and related Loan Agreements and Security Agreements.

12.                                 Termination.

a.               Reasons for Termination.  Anything herein or elsewhere to the
contrary notwithstanding, this Agreement may be terminated at any time after the
date hereof but not later than the Closing:

i.                        by the mutual consent of HPS and EE;

ii.                     at the election of EE if the Closing has not occurred by
December 4, 2006 because of the failure of HPS to materially comply with its
obligations under this Agreement;

iii.                  at the election of HPS if the Closing has not occurred by
December 4, 2006;

iv.                 at the election of HPS if EE fails to meet any of the
payment deadlines in Section 2(b)  above; or

v.                    At the election of HPS if EE fails to obtain the Morgan
Keegan Financing in accordance with Section 4 above.

b.              In the event of any termination pursuant to Section 12(a)
hereof, written notice thereof shall forthwith be given to the other Parties and
the transactions contemplated hereby shall thereupon be terminated, without
further action by the Parties.

c.               Procedure Upon and Effect of Termination.

i.                        In the event of any termination pursuant to Section
12(a)(i), as mutually agreed by the Parties.

ii.                     In the event of any termination pursuant to Sections
12(a)(iii), (iv), or (v), the effect of such termination shall be as set forth
in Section 12(c)(iv), below.

iii.                  In the event of any termination pursuant to Section
12(a)(ii), HPS shall return all previous payments made by EE to HPS.  HPS shall
have 90 days from the date of termination to return such payments.

iv.                 In the event of a termination described in Section
12(a)(iii),  (iv), or (v), the

19


--------------------------------------------------------------------------------




                              following terms and provisions apply:

(1)         HPS shall be entitled to retain $5 million as a termination fee;

(2)         HPS shall deliver to EE a promissory note, in the form as set forth
in Exhibit I, in the principal amount of all payments made by EE to HPS, less
the $5 million termination fee, payable quarterly over seven years, said
payments to begin the first full month nine months after beginning operations at
the Plant, bearing no interest except in the case of default by HPS.

(3)         HPS shall use its best efforts to secure third party financing, with
commercially reasonable terms and conditions, as early as reasonably possible,
in an amount sufficient to pay EE the remaining principal on the note described
in Section 12(c)(iv) (2) above, or in such amount as HPS can reasonably borrow
pursuant to commercially reasonable terms and conditions.

v.                    The remedies set forth in this Section 5 shall be the
exclusive remedies available to the Parties in the event of termination.

13.                                 Indemnification.

a.               Survival of Representations and Warranties.  All
representations and warranties in this Agreement or in any instrument delivered
pursuant to this Agreement shall survive the Closings.

b.              Indemnification by HPS.  Subject to Sections 10(f) and 13(j), in
the event HPS materially breaches any of its representations, warranties,
covenants or agreements contained herein or in any exhibit, certificate,
instrument or agreement delivered by HPS pursuant hereto (other than the
representations in Section 7), then HPS shall indemnify EE and its subsidiaries,
directors, officers, employees, affiliates, agents and assigns (each, an “EE
Indemnified Party”) from and against any Losses (as defined below) incurred by
an EE Indemnified Party in connection with, arising out of, resulting from or
incident to such breach.

c.               Indemnification by EE.  Subject to Section 11(j), in the event
EE materially breaches any of its representations, warranties, covenants or
agreements contained herein or in any exhibit, certificate, instrument or
agreement delivered by EE pursuant hereto, then EE shall indemnify HPS and its
subsidiaries, managers, officers, employees, affiliates, agents and assigns
(each, an “HPS Indemnified Party”) from and against any Losses incurred by an
HPS Indemnified Party in connection with, arising out of, resulting from or
incident to such breach.

 

20


--------------------------------------------------------------------------------


 

d.              Definition.  “Losses” means all actions, suits, proceedings,
hearings, investigations, charges, complaints, claims, demands, injunctions,
judgments, orders, decrees, rulings, damages, dues, penalties, fines, costs,
amounts paid in settlement, liabilities, obligations, taxes, liens, losses,
expenses, and fees, including court costs and reasonable attorneys’ fees and
expenses.  Losses are not limited to matters asserted by third parties against
any Indemnified Party (as defined below), but include Losses incurred or
sustained by an Indemnified Party in the absence of third party claims.

e.               Notification; Payment Not Precedent to Recovery.  Each EE
Indemnified Party and each HPS Indemnified Party agrees to notify HPS or EE, as
applicable, of any Losses, claims, misrepresentations, breaches or other matters
covered by this Section 13 upon discovery or receipt of notice thereof. 
Payments by any EE Indemnified Party or any HPS Indemnified Party of amounts for
which such EE Indemnified Party or HPS Indemnified Party is indemnified
hereunder shall not be a condition precedent to recovery.

f.                 Indemnification Procedure.

i.                        Defense of Claim.  If a claim for Losses is to be made
by an EE Indemnified Party or an HPS Indemnified Party entitled to
indemnification hereunder (the “Indemnified Party”) against EE or HPS, as the
case may be (the “Indemnifying Party”), the Indemnified Party shall give written
notice (a “Claim Notice”) to the Indemnifying Party as soon as practicable after
such Indemnified Party becomes aware of any fact, condition or event that may
give rise to Losses for which indemnification may be sought under this Section
13.  If any lawsuit or enforcement action is filed against any Indemnified
Party, a Claim Notice thereof shall be given to the Indemnifying Party as
promptly as practicable (and in any event within fifteen (15) calendar days
after the service of the citation or summons).  The failure of any Indemnified
Party to give timely notice hereunder for any purpose shall not affect rights to
indemnification hereunder, except to the extent that the Indemnifying Party have
been damaged by such failure.  After such notice, except as provided in the
following sentence, if the Indemnifying Party shall acknowledge in writing to
the Indemnified Party that the Indemnifying Party shall be obligated under the
terms of this Section 13 in connection with such lawsuit or action, then the
Indemnifying Party shall be entitled, if it so elects at its own cost, risk and
expense, (A) to take control of the defense and investigation of such lawsuit or
action, (B) to employ and engage attorneys of its own choice but, in any event,
reasonably acceptable to the Indemnified Party, to handle and defend the same
unless the named parties to such action or proceeding (including any impleaded
parties) include both the Indemnifying Party and the Indemnified Party and the
Indemnified Party has been advised in writing by counsel that there may be one
or more legal defenses available to such Indemnified Party that are different
from or additional to those

21


--------------------------------------------------------------------------------




                              available to the Indemnifying Party, in which
event the Indemnified Party shall be entitled, at the Indemnifying Party’s cost,
risk and expense, to separate counsel of its own choosing (provided, however, in
no event shall the Indemnifying Party be obligated to engage more than one (1)
additional counsel) and (C) to compromise or settle such lawsuit or action,
which compromise or settlement shall be made only with the written consent of
the Indemnified Party, such consent not to be unreasonably withheld.

ii.                     Cooperation.  With respect to any lawsuit or action for
which indemnity is sought under Section 13(f)(i), the Indemnified Party shall
cooperate in all reasonable respects with the Indemnifying Party and its
representatives (including, without limitation, its attorneys) in the
investigation, trial and defense of such lawsuit or action and any appeal
arising therefrom; provided, however, that the Indemnified Party may, at its own
cost, participate in negotiations, arbitrations and the investigation, trial and
defense of such lawsuit or action and any appeal arising therefrom.  The Parties
shall cooperate with each other in any notifications to insurers.

If the Indemnifying Party fail to assume the defense of such lawsuit or action
within fifteen (15) calendar days after receipt of the Claim Notice, the
Indemnified Party against which such lawsuit or action has been asserted will
(upon delivering notice to such effect to the Indemnifying Party) have the right
to undertake, at the Indemnifying Party’ cost and expense, the defense,
compromise or settlement of such lawsuit or action on behalf of and for the
account and risk of the Indemnifying Party; provided, however, that such lawsuit
or action shall not be compromised or settled without the written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld or delayed.

In the event the Indemnified Party assumes the defense of the lawsuit or action,
the Indemnified Party will keep the Indemnifying Party reasonably informed of
the progress of any such defense, compromise or settlement.  The Indemnifying
Party shall be liable for any settlement of any action effected pursuant to and
in accordance with this Section 9 and for any final judgment (subject to any
right of appeal) and the Indemnifying Party agrees to indemnify and hold
harmless an Indemnified Party from and against any Losses by reason of such
settlement or judgment.

g.              Determination of Losses.  Notwithstanding any provision of this
Agreement to the contrary, no party shall be liable for, and the definition of
Losses shall not include, any consequential, incidental or indirect damages, or
special or punitive damages, relating to the breach of this Agreement.

h.              Performance Warranty Escrow Fund.

22


--------------------------------------------------------------------------------




 

i.                        The Performance Warranty Escrow Fund shall be held by
the Escrow Agent to pay the limited warranty obligations of HPS under Section
9(j)(i) only.  If the Plant does not produce marketable ethanol at the Minimum
Rate, EE shall be entitled to receive a portion of the Performance Warranty
Escrow Fund as determined in accordance with Section 9(j)(i) (the “Performance
Claim Amount”), and EE shall provide a Claim Notice (the “Performance Claim
Notice”) simultaneously to HPS and to the Escrow Agent.  The Escrow Agreement
shall provide that the Escrow Agent shall release the Performance Claim Amount
to EE immediately upon its receipt of the Performance Claim Notice.

ii.                     Except for any amount with respect to which EE shall
have previously provided a Performance Claim Notice (the “Outstanding
Performance Claim”), title and all rights to the Performance Warranty Escrow
Fund shall automatically transfer to HPS immediately upon determination of the
Rate,  and EE and HPS shall take all actions reasonably necessary to cause the
Escrow Agent to release the Performance Warranty Escrow Fund less the amount of
any Outstanding Performance Claim to HPS on such Performance Warranty Escrow
Release Date.  EE further agrees that, as soon as any Outstanding Performance
Claim is resolved pursuant to the procedures set forth in this Section 13, EE
and HPS shall cause the Escrow Agent to release any remaining amounts of the
Performance Warranty Escrow Fund held by the Escrow Agent pursuant to the terms
of the Escrow Agreement to HPS.  All interest accrued in the Performance
Warranty Escrow Fund shall be for the benefit of HPS.

i.                  Cost Warranty Escrow Fund.

i.                        The Cost Warranty Escrow Fund shall be held by the
Escrow Agent to pay the limited warranty obligations of HPS under Section
9(j)(ii)only.  If the Construction Expenses exceed the Maximum Cost, EE shall be
entitled to receive an amount equal to $1.00 from the Cost Warranty Escrow Fund
for each $1.00 by which the Construction Expenses exceed the Maximum Cost (the
“Cost Claim Amount”) as set forth in Section 9(j)(ii), up to the amount of the
Cost Warranty Escrow Fund, and EE shall provide a Claim Notice (a “Cost Claim
Notice”) simultaneously to HPS and to the Escrow Agent.  The Escrow Agreement
shall provide that the Escrow Agent shall release the Cost Claim Amount to EE
immediately upon its receipt of the Cost Claim Notice.

ii.                     Except for any amount with respect to which EE shall
have previously provided a Cost Claim Notice (the “Outstanding Cost Claim”),
title and all rights to the Cost Warranty Escrow Fund shall automatically
transfer to HPS upon the fortieth day after the Construction Completion Date
(the “Cost Warranty Escrow Release Date”), and EE and HPS shall take all actions
reasonably necessary to cause the

23


--------------------------------------------------------------------------------




                              Escrow Agent to release the Cost Warranty Escrow
Fund less the amount of any Outstanding Cost Claim to HPS on such Cost Warranty
Escrow Release Date.  EE further agrees that, as soon as any Outstanding Cost
Claim is resolved pursuant to the procedures set forth in this Section 13, EE
and HPS shall cause the Escrow Agent to release any remaining amounts of the
Cost Warranty Escrow Fund held by the Escrow Agent pursuant to the terms of the
Escrow Agreement to HPS.  All interest accrued in the Cost Warranty Escrow Fund
shall be for the benefit of HPS.

j.                  Limitation on Indemnification.  The indemnification
obligations of HPS with respect to any item described above in Section 9(j)(i)
shall be limited to an aggregate dollar amount not to exceed the sum of
Performance Warranty Escrow Fund.  The indemnification obligations of HPS with
respect to any item described above in Section 9(j)(ii) shall be limited to an
aggregate dollar amount not to exceed the Cost Warranty Escrow Fund.  The
indemnification obligations of HPS and EE with respect to any item described
above except Sections 9(j)(i) and 9(j)(ii), respectively, shall be limited to an
aggregate dollar amount not to exceed $5,000,000; provided, however, that the
foregoing limitation shall not apply with respect to any claim for fraud or
intentional misconduct.

14.                                 Amendment and Waiver.  Except as is
otherwise required by applicable law, this Agreement may be amended at any time
by execution of an instrument in writing signed by each of the Parties.

15.                                 Miscellaneous.

a.               Notices.  All notices and other communications required or
permitted hereunder shall be in writing, shall be effective when given, and
shall in any event be deemed to be given upon receipt or, if earlier, (i) five
(5) days after deposit with the U.S. Postal Service or other applicable postal
service, if delivered by first class mail, postage prepaid, (ii) upon delivery,
if delivered by hand, (iii) one (1) business day after the business day of
deposit with Federal Express or similar overnight courier, freight prepaid, or
(iv) one (1) business day after the business day of confirmed facsimile
transmission, if delivered by facsimile transmission with copy by first class
mail, postage prepaid, and shall be addressed to the address set forth below (or
at such other address as a Party may designate by ten (10) days’ advance written
notice to the other Parties pursuant to the provisions above):

24


--------------------------------------------------------------------------------




if to EE, to:

3001 Knox Street, Suite 403
Dallas, Texas  75205
Attention: Dennis McLaughlin and Tommy Johnson
Facsimile No.: 214-389-9806

         with a copy (which shall not constitute notice) to:

Scheef & Stone, L.L.P.
5956 Sherry Lane, Suite 1400
Dallas, Texas  75225
Attention: Roger A. Crabb, Esq.
Facsimile No.: 214-706-4242

         if to HPS, to:

11266 Highway 23
Belle Chasse, Louisiana  70037
Attention: Kennett F. Stewart
Facsimile No.: 504-656-7607

         with a copy (which shall not constitute notice) to:

Lobrano & Lobrano, L.L.C.
147 Keating Drive
P.O. Box 208
Belle Chasse, Louisiana  70037
Attention: Francis J. Lobrano, Esq.
Facsimile No.: 504-433-3103

if to SLE, to:

278 E. Ravenna Road
Belle Chasse, Louisiana 70037
Attention: William Hurst and John Paul
Facsimile No.:

b.              Counterparts.  This Agreement may be executed in one or more
counterparts (including by means of telecopier), all of which shall be
considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the Parties and delivered to the
other Parties, it being understood that all Parties need not sign the same
counterpart.

25


--------------------------------------------------------------------------------




 

c.               Entire Agreement; Assignment.  This Agreement, the schedules
and exhibits hereto, and the documents and instruments and other agreements
between the Parties hereto referenced herein: (i) constitute the entire
agreement between the Parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, both written and oral,
between the Parties with respect to the subject matter hereof; and (ii) shall
not be assigned by operation of law or otherwise except as otherwise
specifically provided, except that EE may assign its respective rights and
delegate its respective obligations hereunder to its respective affiliates.

d.              Severability.  In the event that any provision of this Agreement
or the application thereof becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other persons or circumstances will be interpreted so as reasonably
to effect the intent of the Parties hereto.  The Parties further agree to
replace such illegal, void or unenforceable provision of this Agreement with a
legal, valid and enforceable provision that will achieve, to the extent
possible, the economic, business and other purposes of such illegal, void or
unenforceable provision.

e.               Other Remedies.  Except as otherwise provided herein, any and
all remedies herein expressly conferred upon a Party will be deemed cumulative
with and not exclusive of any other remedy conferred hereby, or by law or equity
upon such Party, and the exercise by a Party of any one remedy will not preclude
the exercise of any other remedy.

f.                 Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Louisiana, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof.

g.              Rules of Construction.  The Parties hereto agree that they have
been represented by counsel during the negotiation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.

h.              Fees and Expenses.  Except as provided in Section 11(b), each
Party shall be solely responsible for the payment of its own fees and expenses.

i.                  Dispute Resolution.  In the event of any dispute, claim or
controversy arising out of or relating to this Agreement or the breach,
termination, enforcement, interpretation or validity thereof, including the
determination of the scope or applicability of this

26


--------------------------------------------------------------------------------




                        agreement to arbitrate (each, a “Dispute”), the parties
to such Dispute shall use their best efforts to settle such Dispute.  To this
effect, the parties to such Dispute shall consult and negotiate with each other
in good faith and, recognizing their mutual interests, attempt to reach a just
and equitable solution satisfactory to such parties.  If such parties do not
reach a solution within a period of fifteen (15) days (or such longer period as
such parties mutually agree in writing), then, upon notice by any party to the
other parties involved in the Dispute, the Dispute shall be determined by
arbitration in New York, New York, before one arbitrator.  The arbitration shall
be administered by JAMS pursuant to its Streamlined Arbitration Rules and
Procedures.  Judgment on the award may be entered in any court having
jurisdiction.  This clause shall not preclude the parties from seeking
provisional remedies in aid of arbitration from a court of appropriate
jurisdiction.  The arbitrator may, in the award, allocate all or part of the
costs of the arbitration, including the fees of the arbitrator and the
reasonable attorneys’ fees of the prevailing party.

j.                  Waiver of Resolutory Conditions and Vendor’s Privilege.  HPS
agrees and acknowledges that, upon effectuation of the Contribution Closing and
the Purchase Closings, the contribution of the Assets and the sale of the
Purchased Units will be complete and final, and the failure to pay or perform
any obligations of SLE or EE hereunder shall not be cause for the resolution
and/or rescission of the transfer of the Assets or the Purchased Units.  HPS
further confirms and agrees that the contribution of the Assets and the sale of
the Purchased Units contemplated hereby shall contain no resolutory conditions
whatsoever.  HPS also waives any and all rights to a vendor’s lien and privilege
or, except as may be expressly provided herein, any other liens or privileges
against, or rights in or to, the Assets or the Purchased Units, except as may be
otherwise provided in this Agreement.

k.               No Third Party Beneficiaries.  This Agreement is for the sole
benefit of the parties hereto and their permitted assigns and nothing herein
expressed or implied shall give or be construed to give any person, other than
the parties hereto and such assigns, any legal or equitable rights hereunder. 
All references herein to the enforceability of agreements with third parties, or
similar matters or statements, are intended only to allocate rights and risks
between the parties and are not intended to be admissions against interests in
favor of non-parties, give rise to any inference of proof of accuracy in favor
of any non-parties, be admissible by any non-party, or give rise to any claim or
benefit to any non-party.

[The remainder of this page has been left blank intentionally.]

27


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

EARTH ETHANOL, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

HPS DEVELOPMENT, L.L.C.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

SOUTH LOUISIANA ETHANOL, L.L.C.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

28


--------------------------------------------------------------------------------




 

Exhibit A

Articles of Organization

29


--------------------------------------------------------------------------------




 

Exhibit B

Assets

The Immovable Property comprising 50 acres, more or less, described as Tract
A-1C on the attached survey of Dufrene Surveying and Engineering, Inc. Dated
July 1, 2006, together with the servitudes in favor of Tract A-1C and
encumbering Tract A-1C recorded at COB 1095, folio 138 on June 14, 2005; COB
860, folio 724, recorded May 23, 1995, and COB 860, folio 861, recorded May 23,
1995, in the conveyance records for the Parish of Plaquemines, State of
Louisiana, Clerk of Court 25th Judicial District.  Said Immovable Property
includes all improvements located thereon.

The Movable Property consists of all movable property currently located on Tract
A-1C, including, but not limited to, the equipment described below.

SEE BELOW FOR SURVEY AND ASSET LISTING

 

30


--------------------------------------------------------------------------------


 

Exhibit C

Act of Transfer of Immovable Property Agreement

31


--------------------------------------------------------------------------------




 

Exhibit D

Act of Transfer of Movable Property Agreement

32


--------------------------------------------------------------------------------




 

Exhibit E

Escrow Agreement

STANDARD COMMERCIAL ESCROW AGREEMENT
AS REQUIRED BY ESCROW AGENT

33


--------------------------------------------------------------------------------




 

Exhibit F

Promissory Note (Purchase Note), Loan Agreement and Security Interest

SEE ATTACHED

34


--------------------------------------------------------------------------------




 

Exhibit G

Promissory Note (EE Note), Loan Agreement and Security Interest

35


--------------------------------------------------------------------------------




 

Exhibit H

Operating Agreement

36


--------------------------------------------------------------------------------




 

Exhibit I

Promissory Note

37


--------------------------------------------------------------------------------




 

Schedule 5(g)

Encumbrances

38


--------------------------------------------------------------------------------




 

Schedule 9(h)(i)

Real Property Ownership

39


--------------------------------------------------------------------------------




 

Schedule 9(h)(ii)

Insurance Policy

40


--------------------------------------------------------------------------------




 

Schedule 9(i)

Litigation

41


--------------------------------------------------------------------------------




 

Schedule 9(o)

SLE Litigation

 

42


--------------------------------------------------------------------------------